DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
For administrative reasons, the art unit of the examiner has changed from 1631 to 1672, with no effect on examination or subject matter.
Status of claims
Canceled:
8
Pending:
1-7 and 9-19
Withdrawn:
9, 11-12, 15 and 18-19
Examined:
1-7, 10, 13-14 and 16-17
Independent:
1
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting



Priority
As detailed on the 11/19/2020 filing receipt, this application claims priority to as early as 5/19/2016, however the priority document preceding the PCT application is not available in English.

Restriction/election
Applicant’s election without traverse in the 6/23/2022 reply is acknowledged.  As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter. 

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications, for example: computational-memory array, shift registers, memory cells, comparators, etc.  (MPEP 606 pertains.)


Claim objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

The following issues are objected to:
Claim
Recitation
Comment
1
said comparison system being characterized in that it comprises:...
Better: "said comparison system comprising:..."
1
said third row, being suitable
Better: "said third row[[,]]and being suitable"




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 10, 13-14 and 16-17 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
a plurality of pairs of shift registers (SH) each of which comprising...
Not interpretable.  Possibly: "a plurality of pairs of shift registers (SH) each of which [[comprising ]] comprises..."  Since "which" has been recited, then "comprises" instead of "comprising" should be recited.
1
said comparison system being characterized in that it comprises:

at least a first computational-memory array, including:

a plurality of pairs of shift registers...;...

a processor...
ORGANIZATION OF CLAIM 1
This recitation begins a list, but it is not clear which of the subsequently recited elements (stanzas in the presently recited format) are elements of that list and directly comprised by the "comparison system" versus which stanzas actually are sub-elements.  That is, the organization of the recited list is unclear as to the main list of elements versus any sub-lists and/or sub-elements.  

It appears that possibly what is intended is that the only two recited elements of the main list are the "at least a first computational-memory array" and the "a processor suitable for controlling..."  However, this is not what is recited, and this is not clear.

Relatedly, recited stanzas such as "said first rows of each said pair...," "each said pair of said second rows...," "said first comparators (CMP) belonging to...," etc. appear not to be list elements but to be clauses modifying already-recited list elements.  If this is what is intended, then these either should not be separate stanzas or should be punctuated so as not to appear as separate list elements.

It is not clear whether the recited "a processor" is directly comprised by the "system" or the "array."

It may help to overcome this rejection to:
(i) use further indentation and alternative punctuation and/or formatting to denote any sub-elements and/or clauses modifying elements but not themselves reciting new elements (For example, if "said first rows..." is intended as a clause modifying the preceding "first row," then this may be clarified by further indenting this clause, by using only a comma instead of a semi-colon to begin this clause, and by not beginning a new stanza and instead continuing the previous stanza of the actual main list element.) and/or
(ii) appropriately enumerate any list and sub-lists (this is suggested).
1
said first rows of each said pair of registers (SR)
The meaning of this second instance of "(SR)" is unclear.  First, an abbreviation should be introduced only once and then simply used without re-introduction in any later instances.  Second, it is not clear to what the "S" refers in this instance.

Again in claim 1, this same issue occurs at multiple instances of "(CMP)" and at a later instance of "(SR)."  Also, these same issues regarding use of abbreviations occur in multiple dependent claims.
1
a plurality of pairs of second rows of one-bit memory cells (MC), individually addressable in writing and reading;
It is not clear whether these "pairs of second rows" are directly comprised by either the preceding "pairs of shift registers" or the preceding "array."  Again, the relationships are unclear among the recited main list and possible sub-lists.

Also, the recited "plurality of pairs of second rows of one-bit memory cells" is ambiguous as to whether it requires pairs of rows or rows of pairs of memory cells.

Also, the recited "pairs of second rows" is unclear as to how each row in the pair could be a "second" row as to being second and third rows between the recited two rows in a pair.


1
said third row
The recited "said third row" requires but lacks clear antecedent.  There is previously instantiated "a plurality of third rows of first digital equality comparators," but it is not clear which particular row is referenced by this recitation.
1
each said first adder being suitable for generating an output signal...,
which said output signals are input to said first adder
Unclear at least because the "first adder" appears to be recited as taking as input its own output, with no clear recitation as to for example an intended feedback loop, etc.  If the recited "which said output signals" is intended to refer to comparator output, then this may be clarified.
1
said first distances
The recited "said first distances" requires but lacks clear antecedent.  There is previously instantiated "a first distance," but it is not clear that this element is other than singular in number. 
1, 3
the operation of said pairs of registers...
In claim 1, the recited "the operation of said pairs of registers..." requires but lacks clear antecedent.  If appropriate, this rejection might be overcome by deleting "the."

The same issue occurs with "the operation" in claims 3-4.
3
it further comprises
Similar to the above rejection regarding "ORGANIZATION OF CLAIM 1," the recited "it" is understood to refer to the "system," however it is unclear what is the relationship between the recited "at least one serializer..." and the various lists of claim 1 -- that is the list beginning at "comprises:" in claim 1 and the list beginning at "including:" in claim 1.  
3
a second array...
housing in two end memory cells of said first rows of one of said pairs of registers (SR), one of the output bit pairs from said serializer or a bit pair housed in two of the end memory cells of said first rows of another said pair of registers (SR);
Not interpretable at least due to one or more apparently mismatched or misplaced commas -- possibly the comma preceding "one of the output bit pairs" is inappropriate and should be deleted because it separates the verb "housing" from its object "one of the output bit pairs."


1, 3-4
comprises:...
In claim 1, the recited list includes no conjunction, for example an "and" before "a processor."  The relationship among the list elements is unclear.  The same issue recurs in at least claims 3 and 4.
5-7, 10, 13-14 and 16-17

Issues similar to those above recur throughout these claims, causing these claims also to be rejected as indefinite.
10
said third adders
The recited "said third adders" requires but lacks clear antecedent.   
17
mass memory
The recited "mass" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art sufficient to support interpretation in the recited context.  (MPEP 2173.05(b) pertains.)

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claims Not in Condition for Complete Examination
At this point in examination, considering the art of record and the art in the search results, no 102 or 103 art rejection applies at least owing to the particularly recited combination of array computational elements.  However, the present claims raise interpretation issues as detailed in the above 112 rejections, and it presently is not possible to fully examine the claims with respect to 102 and 103 (MPEP 2173.06.II, 2nd para., 2nd approach).  Where there is a great deal of confusion and uncertainty as to the interpretation of a claim, it is not proper to reject the claim over prior art.  An art rejection should not be based on excessive speculation as to the meaning of terms nor excessive assumptions as to claim scope.


101 -- no rejection
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Judicial exceptions (JE) to 101 patentability
Subject to resolution of the above 112 rejections and referring to 101 JE analysis as organized in MPEP 2106, no 101 rejection applies to claims 1-7, 10, 13-14 and 16-17, at least by analogy to:
the analysis step 2B, in that the instant claims recite a non-conventional combination of elements in addition to any recited judicial exception(s).

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1672 (previously 1631)